Citation Nr: 0105638	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, Ms. M. H.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claims for service 
connection for hearing loss and tremors.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for tremors.

2.  It is reasonably shown that tremors of the veteran's 
hands developed during his combat service.


CONCLUSION OF LAW

Tremors of the veteran's hand were incurred in service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has tremors that began while he 
was in service.  The veteran is service-connected for PTSD.  
He reports that he began to experience nervousness and 
tremors during his combat service in the Philippines in 
World War II.  He states that the tremors, and nervous 
symptoms such as nightmares and anxiety attacks continued 
after his combat service and through the present.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(November 9, 2000) (to be codified as amended at 38 U.S.C. 
§5107).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claim for service connection for 
tremors includes the reports of VA medical and psychiatric 
examinations.  The Board finds that the evidence associated 
with the veteran's claims file is sufficient to substantiate 
the veteran's claim for service connection for tremors.  
Therefore, VA has satisfied its statutory obligation to 
assist the veteran in the development of that claim.

The veteran's service medical records are silent for 
complaints or findings of tremors.  After service, in August 
1950, the veteran was admitted to a VA hospital for 
evaluation of possible ongoing or recurrent symptoms of 
service-connected malaria.  The hospital summary noted, "He 
has complained of chronic fatigue and considerable 
nervousness.  He has developed a mild tremor, and 
occasionally trembles rather violently when upset."  Private 
medical records reflect that a tremor in the veteran's hands 
has been observed and treated in 1983, and in 1987 through 
1999.

In April 1999, the veteran had a hearing at the RO.  He 
reported that he felt extremely frightened when he was in 
combat in the Philippines in World War II.  He reported that 
he has had nightmares about his combat experiences since 
then.  He reported that he began having tremors when he was 
in combat.  He reported that at present his hands shook all 
the time.  He reported that he was on medication for the 
tremors, and for anxiety attacks and depression.

In July 1999, the veteran received VA examinations from an 
advanced practice nurse (APN) and from a psychiatrist.  The 
veteran reported that his tremors had been present since his 
service in combat, and had worsened in recent years.  He 
indicated that he had no knowledge of any family history of 
tremors.  The APN observed that the veteran had a coarse 
tremor in both hands when he tried to grasp or hold an 
object.  The tremor reduced to a fine tremor when the hands 
were at rest.  The APN diagnosed familial intentional tremor, 
unrelated to anxiety.  The examining psychiatrist noted the 
veteran's history of combat experiences and psychological 
symptoms since service, and diagnosed PTSD.  The psychiatrist 
observed the veteran's tremor, and commented, "[It] would 
appear, to some extent, his tremor is likely a physiological 
manifestation of his anxiety."

The veteran has reported that his tremor has been present 
since service.  His service medical records do not document a 
tremor, but VA medical records from 1950, four years after 
his separation from service, contain a notation that he had a 
tremor.  When the veteran underwent VA examinations, an APN 
concluded that the veteran's tremor was not related to 
anxiety, while a psychiatrist concluded that it was likely 
that the veteran's tremor was a manifestation of his service-
connected psychiatric disorder.  The Board finds that the 
evidence for and against the incurrence of the veteran's 
tremor in service is approximately balanced.  Resolving the 
benefit of the doubt in favor of the veteran's claim, as 
required by the Veterans Claims Assistance Act of 2000, the 
Board grants service connection for the veteran's tremors.


ORDER

Entitlement to service connection for tremors is granted.



REMAND

The veteran contends that he has a hearing loss as a result 
of exposure to artillery noise and other noise during combat 
in World War II.  In a February 1999 rating decision, the RO 
denied the appellant's claim for service connection for 
hearing loss, finding that the appellant had not submitted 
evidence sufficient to form a well-grounded claim.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the veteran has submitted private medical 
records that include test results showing a current hearing 
loss.  While the veteran's service medical records confirm 
his combat service, the claims file does not contain medical 
evidence that addresses the question of whether the veteran's 
hearing loss is attributable to his exposure to noise during 
service.  The veteran has not received a VA examination of 
this hearing.  On remand, the veteran should received a VA 
hearing examination, including audiological testing.  The 
examiner should be asked to review the history shown in the 
veteran's claims file, and to provide an opinion as to the 
likelihood that the veteran's current hearing loss is 
attributable to his exposure to artillery noise and other 
noise during combat in World War II.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA audiological testing and 
examination.  The examiner should review 
the veteran's claims file and a copy of 
these remand instructions prior to the 
examination.  The examiner should 
indicate whether any current pattern of 
hearing loss in the veteran is consistent 
with a history of noise exposure.  Based 
on the history shown in the veteran's 
claims file and the examination findings, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current hearing loss in the 
veteran is attributable to the veteran's 
exposure to artillery noise and other 
noise during combat in World War II.


	(CONTINUED ON NEXT PAGE)

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



